
  Kyrgyzstan 2010 (rev. 2016)
  
  

  

  


Preamble


We, the people of Kyrgyzstan,







•
Paying tribute to the memory of heroes who rendered life for freedom of the people;






•
Confirming adherence to the goal to build free, independent and democratic state whose highest values are the individual, his / her life, health, rights and freedoms;






•
Expressing unstinting conviction in the future of the country and firm will to develop and enhance the Kyrgyz statehood, protect state sovereignty and unity of the people, to develop their language and culture;






•
Aspiring to root the rule of law as well as ensure social justice, economic welfare and spiritual development of the people;




Acting on behest of our ancestors to live in peace and accord, in harmony with nature, hereby adopt the present Constitution.



SECTION I. FUNDAMENTALS OF CONSTITUTIONAL ORDER



Article 1




1. The Kyrgyz Republic (Kyrgyzstan) is a sovereign, democratic, secular, unitary and social state governed by the rule of law.




2. The Kyrgyz Republic enjoys the plenitude of the state power on its territory and implements its internal and external policy independently.



Article 2




1. The people of Kyrgyzstan are the bearer of sovereignty and the sole source of state power in the Kyrgyz Republic.




2. The people of Kyrgyzstan shall exercise its power directly at elections and referenda, as well as through the system of state authorities and local self-governance bodies on the basis of the present Constitution and laws.




3. Laws and other important matters of state significance may be submitted to a referendum (nationwide vote). The procedures of holding a referendum and the list of questions put to the referendum shall be defined in the constitutional law.




4. The elections shall be free.


The elections of the deputies of the Jogorku Kenesh, the President as well as the deputies of representative local self-governance bodies shall be conducted on the basis of universal equal and direct suffrage by secret ballot.


The right to vote shall be granted to the citizens of the Kyrgyz Republic having reached 18 years of age.




5. The state shall ensure the conditions for the representation of various social groups defined by the law in state authorities and local self-governance bodies, including at the level of decision-making.



Article 3


The state power in the Kyrgyz Republic shall be based on the following principles:







1.
Supremacy of the popular power, represented and ensured by the Jogorku Kenesh and the President elected nation-wide;






2.
Separation of state power;






3.
Openness and responsibility of state authorities, organs of local self-governance towards the people and exercise of their powers in the interests of the people;






4.
Separation of functions and powers of state authorities and local self-governance bodies.





Article 4




1. Political diversity and multi-party system shall be recognized in the Kyrgyz Republic.




2. The citizens shall be entitled to create political parties, professional unions as well as other public associations on the basis of free will and unity of interests for implementation and protection of their rights and freedoms, as well as satisfying political, economic, social, labor, cultural and other interests.




3. Political parties shall assist to the expression of political will of citizens, as well as shall participate in the elections of the deputies of the Jogorku Kenesh, the President as well as local self-governance bodies.




4. The following shall be prohibited in the Kyrgyz Republic:







1.
merger of state, municipal and party institutions; establishment and activity of party organizations in state and municipal institutions and organizations; carrying out party activity by civil and municipal servants except for the cases when such activity is implemented outside their official duties;






2.
membership of those serving in the army, law-enforcement agencies as well as judges in political parties as well as their statements in support of any political party;






3.
creation of political parties on religious or ethnic basis as well as pursuit of political goals by religious associations;






4.
creation of militant formations by associations of citizens;






5.
activity of political parties, public and religious organizations, their representations and branches in the event that such structures pursue political goals aimed at forced change of the constitutional setup, undermining national security, incitement of social, racial, inter-national, inter-ethnic and religious hatred.





Article 5




1. The state and its authorities shall serve for the benefit of the entire society and not a certain part thereof.




2. No part of the population, no association and no separate person shall have the right to monopolize power in the state. Usurpation of state power shall be considered as a gravest crime.




3. The state, its authorities, local self-government bodies and officials thereof shall not go beyond the limits of powers defined in the present Constitution and laws.




4. State authorities, local self-governance bodies and officials thereof shall be responsible for any illegal action in accordance with the regulations envisaged in the law.



Article 6




1. The Constitution shall have supreme legal force and direct application in the Kyrgyz Republic.






2. The Constitution shall serve the basis for the adoption of constitutional laws, laws as well as other regulatory legal acts.




3. International treaties to which the Kyrgyz Republic is a party that have entered into force under the established legal procedure and also the universally recognized principles and norms of international law shall be the constituent part of the legal system of the Kyrgyz Republic.


The procedure and modalities of application of international treaties as well as universally recognized principles and norms of the international law shall be defined in the law.




4. Official publication of laws and other regulatory legal acts shall be considered as mandatory precondition for their enactment.




5. A law or any other regulatory legal act which establishes new obligations or which aggravates responsibility shall have no retroactive force.



Article 7




1. No religion in the Kyrgyz Republic shall be recognized as the state or mandatory one.




2. Religion and all cults shall be separated from the state.




3. The involvement of religious associations and ministers of religion in the activity of state authorities shall be prohibited.



Article 8




1. The territory of the Kyrgyz Republic, within the existing boundaries, shall be indivisible and inviolable.




2. For the purposes of organizing state governance and local self governance, the territory of the Kyrgyz Republic shall be divided into administrative territorial units determined by law.




3. The cities of Bishkek and Osh shall be cities of republic significance and their status shall be determined by law.



Article 9




1. The Kyrgyz Republic shall elaborate social programs aimed at establishing decent conditions of life and free personal development as well as assistance to employment.




2. The Kyrgyz Republic shall ensure the support to socially vulnerable categories of citizens, guaranteed minimal level of labor remuneration, protection of labor and health.




3. The Kyrgyz Republic shall develop a system of social services, medical services, establishes state pensions, benefits as well as other social security safeguards.



Article 10




1. The state language of the Kyrgyz Republic shall be the Kyrgyz language.




2. In the Kyrgyz Republic, the Russian language shall be used in the capacity of an official language.




3. The Kyrgyz Republic shall ensure that the representatives of all ethnicities which form the population of Kyrgyzstan have the right to preserve their native language as well as creation of conditions for its learning and development.



Article 11




1. The Kyrgyz Republic shall have state symbols - the Flag, the Emblem and Anthem. Their description and procedure of official use shall be established by law.




2. The capital of the Kyrgyz Republic shall be the city of Bishkek.




3. The unit of currency of the Kyrgyz Republic shall be the Som.



Article 12




1. In the Kyrgyz Republic the diversity of forms of property shall be recognized and equal legal protection to private, state, municipal and other forms of property shall be guaranteed.




2. Property shall be inviolable. No one can be arbitrarily deprived of his/her property.


Confiscation of property against the will of the owner shall be allowed only upon decision of a court.


Forced confiscation of property without the decision of the court shall be allowed in cases stipulated by law, for the purposes of protecting national security, public order, protection of health and morale of the population as well as protection of rights and freedoms of other persons. The legality of such confiscation shall be subject to mandatory review in court.


The alienation of property for public needs defined in the law may be effected upon the decision of the court with ensuring of prior and equitable compensation for the value of such property as well as for other losses incurred as a result of such alienation.




3. Appropriation by the state of property belonging to citizens and legal entities (nationalization) shall be effected in accordance with the law with the compensation of the value of such property as well as for other losses.




4. The Kyrgyz Republic shall protect the property of its citizens and legal persons, as well as its property located on the territory of other States.




5. The land, its resources, airspace, waters, forests, flora and fauna, as well as other natural resources shall be the exclusive property of the Kyrgyz Republic; these shall be used for the purpose of preserving a unified environmental system as the basis of life and activity of the people of Kyrgyzstan and shall enjoy special protection from the State.


Land may also be in private, municipal and other forms of ownership except for pastures which may not be in private property.




6. The limits of and procedure for the exercise of rights by owners and implementation of guarantees of their protection shall be determined by law.



Article 13




1. The state budget of the Kyrgyz Republic shall consist of the republican and local budgets and shall include expenditures and revenues.




2. The procedure of formulation, adoption and execution of the republican and local budgets as well as of the audit of their execution shall be determined by law. The republican budget shall be adopted by a law; the local budgets are adopted by the decision of relevant representation bodies.




3. A single taxation system shall be in force on the territory of the Kyrgyz Republic. The right to establish taxes shall belong to the Jogorku Kenesh. Laws establishing new taxes and negatively affecting the situation of taxpayers shall not have retroactive force.



Article 14




1. The Kyrgyz Republic has no goals of expansion, aggression or territorial claims to be resolved by military force. It rejects the militarization of state life and the subordination of the State and its activity to the purposes of waging a war. The Armed Forces of Kyrgyzstan shall be formed in accordance with principles of self-defense and defensive sufficiency.




2. The right to wage war shall not be recognized except in cases of aggression against Kyrgyzstan and other States bound by obligations of collective defense. The permission in each instance of displacement of the units of the Armed Forces of the Kyrgyz Republic beyond the territory of Kyrgyzstan shall be granted by decision of the Jogorku Kenesh adopted by a majority of not less than two thirds of the total number of deputies.






3. The use of the Armed Forces of the Kyrgyz Republic to attain domestic political objectives shall be prohibited.




4. The Kyrgyz Republic shall strive for universal and just peace, mutually beneficial cooperation and the resolution of global and regional problems by peaceful means.



Article 15


State of emergency or martial law in the Kyrgyz Republic may be imposed only in the cases and following the procedures established by the present Constitution and constitutional laws.



SECTION II. HUMAN RIGHTS AND FREEDOMS



Chapter I. General Provisions



Article 16




1. Fundamental human rights and freedoms are inalienable and belong to each person from birth.


Human rights and freedoms belong to the superior values of the Kyrgyz Republic. They act directly; define the essence and contents of activity of all state agencies, local self-governance bodies and their officials thereof.




2. The Kyrgyz Republic shall respect and ensure human rights and freedoms to all persons on its territory and under its jurisdiction.


No one may be subject to discrimination on the basis of sex, race, language, disability, ethnicity, belief, age, political and other convictions, education, background, proprietary and other status as well as other circumstances.


Special measures defined by law and aimed at ensuring equal opportunities for various social groups in accordance with international commitments shall not be considered as discrimination.




3. In the Kyrgyz Republic everyone shall be equal before the law and the courts.




4. In the Kyrgyz Republic men and women shall have equal rights and freedoms and equal opportunities for their realization.




5. The principle of ensuring best interests of a child shall be effective in the Kyrgyz Republic.



Article 17


Rights and freedoms established in the present Constitution shall not be exhaustive and shall not be interpreted as denial or derogation of other universally recognized human and civil rights and freedoms.



Article 18


Everyone shall have the right to perform any action and activity except for those prohibited by the present Constitution and laws.



Article 19




1. Foreign citizens and stateless persons in the Kyrgyz Republic shall enjoy rights and perform obligations equally with the citizens of the Kyrgyz Republic except for cases defined by law or international treaty to which the Kyrgyz Republic is a party.




2. In accordance with international commitments the Kyrgyz Republic shall grant asylum to foreign citizens and stateless persons persecuted on political grounds as well as on the grounds of violation of human rights and freedoms.



Article 20




1. The laws that deny or derogate human and civil rights and freedoms shall not be adopted in the Kyrgyz Republic.




2. Human and civil rights and freedoms may be limited by the Constitution and laws for the purposes of protecting national security, public order, health and morale of the population as well as rights and freedoms of other persons. Such limitations can be also introduced in view of specific modalities of military or other civil service. The introduced limitations should be commensurate to the declared objectives.


The adoption of by-law regulatory acts which limit human and civil rights and freedoms is prohibited.




3. A law may not impose the limitation of rights and freedoms with other objective and to a greater extent than it is envisaged in the Constitution.




4. The following guarantees of prohibition established by the present Constitution shall not be subject to any limitations:







1.
On application of death penalty, torture and other inhuman, cruel and degrading forms of treatment or punishment;






2.
On conducting of medical, biological or psychological experiments on people without their duly expressed and verified voluntary consent;






3.
On slavery and human trafficking;






4.
On exploitation of child labor;






5.
On deprivation of freedom solely for the inability of a person to meet the contractual obligation;






6.
On criminal prosecution for the dissemination of information which encroaches on honor and dignity of a person;






7.
On coercion to express opinions, religious or other beliefs or denial thereof;






8.
On coercion to participate in a peaceful assembly;






9.
On coercion to determine and state one's ethnicity;






10.
On arbitrary deprivation of housing.






5. The following rights established in the present Constitution, shall not be subject to any limitation whatsoever:







1.
That of each detained person to human treatment and respect of human dignity;






2.
That of appeal to pardon or alleviation of punishment;






3.
That of repeated consideration of the case by a higher court;






4.
That of freedom of thought and opinion;






5.
That of freedom of choice and possessing religious or other beliefs;






6.
That of freedom to determine and state one's ethnicity;






7.
That of compensation by their state of harm caused by illegal actions of state authorities, local self-governance bodies and officials thereof in their official capacity;






8.
That of judicial protection;






9.
That of free basic general and secondary general education in state educational establishments;






10.
That of a citizen to unimpeded return to the Kyrgyz Republic.





Chapter II. Human rights and freedoms



Article 21


Everyone shall have an inalienable right to life. No one may be arbitrarily deprived of life. Death penalty is prohibited.



Article 22




1. No one may be subject to torture as well as other inhuman, cruel and degrading forms of treatment or punishment.




2. Each person deprived of liberty shall have the right to human treatment and respect of human dignity.




3. Conducting of medical, biological or psychological experiments on people without their duly expressed and verified voluntary consent is prohibited.



Article 23




1. Slavery and human trafficking is prohibited in the Kyrgyz Republic.




2. Exploitation of child labor is prohibited.




3. Forced labor is prohibited except for cases of war, liquidation of aftermath of natural disasters and other emergencies as well as in execution of the verdict of court.


Enlistment to military or alternative (civilian) service shall not be considered as forced labor.



Article 24




1. Everyone shall have the right to freedom and personal immunity.




2. No one may be deprived of freedom solely for his / her inability to meet a contractual obligation.




3. No one may be arrested, kept in custody or be deprived of freedom except by court decision and solely on the basis of and in accordance with the procedures established by the law.




4. No one may be detained in custody for more than 48 hours without the court ruling.


Anyone detained person should be promptly or in any case until expiration of 48 hours since the moment of detention should be delivered to court in order to decide the issue on the legality of his/her detention.


In certain cases the lay may provide for shorter terms of detention.


Any detained person has the right to review the legality of detention in accordance with the rules and periodicity established by law. In the event that the grounds for detention ceases to be valid, such person should be immediately released.




5. Any detained person shall be informed urgently of the grounds for his/her detention, have rights explained and ensured, including the right of medical inspection and assistance from the doctor.




6. Since the moment of actual detention a person should be kept safe, such person shall be granted an opportunity to protect himself/herself personally, enjoy qualified legal aid from a lawyer as well as have an attorney.




7. The right to exemption from criminal liability for committed crimes for which the statute of limitation is expired may be determined by the law.



Article 25




1. Everyone shall have the right to liberty of movement, freedom to choose their destination and residence in the Kyrgyz Republic.




2. Everyone shall have the right to freely leave the Kyrgyz Republic.



Article 26




1. Everyone shall be presumed innocent of committing a crime until found guilty in accordance with the law and his/her guilt was ascertained by a court verdict having entered into force. The violation of this principle shall serve a basis for the compensation of material and moral damage through a court.




2. No one should prove his/her innocence. Any doubts in respect of culpability shall be interpreted for the benefit of the accused.




3. No one shall be convicted of a crime solely on the basis of his/her own confession in having committed an offense.




4. The burden of proof of guilt in criminal case shall be on the accuser. Evidence obtained in violation of the law shall not be used for the justification of the accusation and delivery of court verdict.




5. No one shall be obliged to testify against themselves, his/her spouse or close relatives as determined by law. The law may provide for other cases in which they are relieved from the obligation to testify.




6. Everyone shall have the right to have their case examined by a court with the participation of jurors in cases stipulated by law.



Article 27




1. Each convicted person shall have the right to a reconsideration of his/her case by a higher court in accordance with the provisions of law.




2. Each convicted person shall have the right to seek a pardon or alleviation of punishment.




3. No one shall bear repeated legal liability for one and the same offense.



Article 28




1. A law establishing or aggravating the liability of a person shall not have retroactive force. No one may be held guilty of any act which did not constitute a criminal offence at the time when it had been committed. In the event that after committing an offence, provision is made for the removal of the liability or imposing of a lighter penalty, then the new law shall be applied.




2. Application of the criminal law by analogy shall not be permitted.



Article 29




1. Everyone shall have the right to inviolability of one's private life and the and protection of honor and dignity.




2. Everyone shall have the right to secrecy of correspondence, telephone and other conversations, postal, telegraphic, electronic and other communications. The limitation of these rights is allowed only in accordance with law and solely on the basis of a court order.




3. Collection, storage, use and dissemination of confidential information as well as information on private life of a person without his/her consent shall not be allowed except for cases envisaged in the law.




4. Everyone shall be guaranteed protection, including judicial defense, from illegal collection, storage and dissemination of confidential information and information on private life of a person; the right for the compensation of material and moral damage caused by illegal action shall be guaranteed.



Article 30




1. Everyone shall have the right of the inviolability of housing as well as other objects to which he/she has proprietary or other right. No one may penetrate housing or other objects against the will of a person who uses them.




2. Searches, seizures, inspections and performing other actions as well as penetration of public agents in housing or other objects owned or otherwise possessed shall be allowed only on the basis of a court order.




3. In cases envisaged by law, search, seizure, inspection and other actions as well as penetration of public agents in housing and other objects owned or otherwise possessed shall be allowed without court order. The legality and relevance of such actions shall be subject to judicial scrutiny.




4. Guarantees and limitations envisaged in this article shall be also applicable to legal entities.



Article 31




1. Everyone shall have the right to freedom of thought and opinion.




2. Everyone shall have the right to free expression of opinion, freedom of speech and press.




3. No one may be forced to express his/her opinion or deny it.




4. The propagation of national, ethnic, racial and religious hatred, gender as well as other social supremacy which calls to discrimination, hostility and violence shall be prohibited.



Article 32




1. Everyone shall be guaranteed freedom of conscience and belief.




2. Everyone shall have the right to confess individually or jointly with other persons any religion or not to confess religion.




3. Everyone shall have the right to freely choose and have religions and other convictions.




4. No one may be forced to express his/her religious and other convictions or deny them.



Article 33




1. Everyone shall have the right to freely seek, receive, keep and use information and disseminate it orally, in writing or otherwise.




2. Everyone shall have the right to acquaint with the information on himself/herself in state authorities, local self governance bodies, institutions and organizations.




3. Everyone shall have the right to obtain information on the activity of state authorities, local self governance bodies as well as officials thereof, legal entities with the participation of state authorities and local self governance bodies as well as organizations financed from the republican and local budgets.




4. Everyone shall be guaranteed access to information in the possession of state authorities, local self governance bodies as well as officials thereof. The regulations of providing information shall be envisaged in the law.




5. No one may be subject to criminal prosecution for the dissemination of information which abases or humiliates honor and dignity of a person.



Article 34




1. Everyone shall have the right to freedom of peaceful assembly. No one may be forced to participate in the assembly.




2. In order to ensure the conduct of a peaceful assembly everyone shall have the right to submit notice to state authorities.


Prohibition and limitation on conduct of a peaceful assembly shall not be allowed; the same applies to refusal to duly ensure it failing to submit notice on conduct of free assembly, non-compliance with the form of notice, its contents and submission deadlines.




3. The organizers and participants in peaceful assemblies shall not be liable for the absence of notice on the conduct of a peaceful assembly, non-compliance with the form of notice, its contents and submission deadline.



Article 35


Everyone shall have the right of freedom of association.



Article 36




1. Family shall be the foundation of the society. Family, paternity, maternity and childhood shall be the subject of care of the entire society and preferential protection by law.




2. Each child shall have the right to the level of life, necessary for his/her physical, mental, spiritual, moral and social development.




3. The responsibility for ensuring living conditions necessary for the development of a child, shall be borne by each of the parents or other persons rearing a child within their capacity and financial possibilities.




4. The state shall ensure the maintenance, upbringing and education to child orphans and children deprived of parental care.




5. A family is created upon voluntary union of a man and a woman who reached the age of consent and entry into marriage. No marriage shall be entered into without mutual consent of persons desiring to marry. The marriage shall be registered by the state.


The spouses shall have equal rights and obligations in marriage and family.



Article 37




1. In the Kyrgyz Republic, folk customs and traditions which do not infringe upon human rights and freedoms shall be supported by the State.




2. Respect for the elderly and caring for family and close relatives shall be the obligation of everyone.



Article 38


Everyone shall have the right to freely determine and state his/her ethnicity. No one may be forced to determine and state his/her ethnicity.



Article 39


Everyone shall have the right to compensation for any damage caused by illegal acts of state authorities, local self governance bodies or officials thereof in their official capacity.



Article 40




1. Everyone shall be guaranteed judicial protection of his/her rights and freedoms envisaged in the present Constitution, laws, international treaties to which the Kyrgyz Republic is a party as well as universally recognized principles and norms of international law.


The state shall ensure the development of extrajudicial and pre-trial methods, forms and means to protect human and civil rights and freedoms.




2. Everyone shall have the right to protect his/her rights and freedoms by any means that are not prohibited by law.




3. Everyone shall have the right to be provided with qualified legal aid. In cases provided for in the law, legal aid is rendered at the expense of the state.



Article 41




1. Everyone shall have the right to appeal to state authorities, local self governance bodies as well as officials thereof; these officials should provide a substantiated answer within the deadlines envisaged in the law.




2. Everyone shall have the right to apply in accordance with international treaties to international human rights bodies seeking protection of violated rights and freedoms.



Article 42




1. Everyone shall have the right to possess, use and dispose of his/her property and results of activity.




2. Everyone shall have the right to economic freedom and free use of his/her abilities and property for any economic activity not prohibited by law.




3. Everyone shall have the right to freedom of labor, the use of his/her their abilities for work and choice of profession and occupation, labor protection and labor arrangements meeting safety and hygienic requirements as well as the right to remuneration for labor not less than minimum subsistence level.



Article 43


Everyone shall have the right to strike.



Article 44




1. Everyone shall have the right to leisure.




2. Maximum duration of work time, minimal weekly rest, paid annual leave as well as other basic modalities of the implementation of right to leisure shall be envisaged in the law.



Article 45




1. Everyone shall have the right to education.




2. General basic education shall be compulsory.


Everyone shall have the right to receive general basic and secondary basic education in state educational establishments free of charge.




3. The State shall create conditions for teaching everyone in the state, official and one international language beginning from pre-school educational establishments until the general basic education.




4. The State shall create conditions for the development of public, municipal and private educational establishments.




5. The State shall create conditions for the development of physical culture and sports.



Article 46




1. Everyone shall have the right to housing.




2. No one may be arbitrarily deprived of housing.




3. State authorities and local self governance bodies shall promote construction and shall create conditions for the implementation of the right to housing.




4. Housing to low income persons as well as other persons in need shall be provided free of charge or for affordable payment from the state, municipal and other housing funds or in social institutions on the conditions and in accordance with the procedures established by law.



Article 47




1. Everyone shall have the right to health protection.




2. The State shall create conditions for medical servicing of everyone and shall take measures to develop public, municipal and private healthcare sectors.




3. Free medical service as well as medical service on preferential terms shall be ensured within the volume of state guarantees envisaged in the law.




4. Withholding of facts and circumstances endangering life and health of people by officials shall be subject to liability established by the law.



Article 48




1. Everyone shall have the right to environment favorable for life and health.




2. Everyone shall have the right to compensation of damage to health or property resulting from actions in the area of nature management.




3. Everyone should care for the environment, flora and fauna.



Article 49




1. Everyone shall be guaranteed freedom of activity in literature, art, science, technical and other areas as well as teaching.




2. Everyone shall have the right to participate in cultural life and access to cultural values.


The State shall ensure the preservation of historical monuments as well as other objects of cultural heritage.




3. Intellectual property shall be protected by law.



Chapter III. Citizenship. Rights and duties of a citizen



Article 50




1. A citizen shall have rights and bear duties resulting from his/her citizenship.




2. No one may be deprived of his/her citizenship and denied the right to change his/her citizenship otherwise than in cases and according to procedures established by the constitutional law. Persons who are citizens of the Kyrgyz Republic shall enjoy recognition of affiliation to the citizenship of another state in accordance with the law and international treaties to which the Kyrgyz Republic is a party.




3. The Kyrgyz people living outside the Kyrgyz Republic shall have the right, regardless of their citizenship of another State, to acquire citizenship of the Kyrgyz Republic under a simplified procedure.


The procedure and conditions for granting citizenship of the Kyrgyz Republic shall be defined by law.




4. A citizen may not be expelled beyond the borders of the republic or extradited to another State.




5. The Kyrgyz Republic shall guarantee its citizens defense and protection beyond its borders.



Article 51


Citizens shall have the right to unimpeded return to the Kyrgyz Republic.



Article 52




1. Citizens shall have the right to:







1.
participate in the discussion and adoption of laws and decisions of republican and local significance;






2.
to elect and to be elected to state authorities and local self governance bodies in accordance with the procedures established by the present Constitution and the law;






3.
to take part in referenda in accordance with procedures established by the constitutional law.






2. Citizens shall have the right to hold people's kurultai [assemblies] on issues of state and public importance.


The decision of people's kurultai shall be delivered to the respective agencies as recommendations.


The regulations of conducting people's kurultai shall be defined in the law.




3. Citizens shall have the right to participate in the formulation of the republican and local budgets as well as obtain information on actual spending of budgetary funds.






4. Citizens shall have equal rights and equal opportunities to take up posts in civil and municipal service as well as promotion in accordance with the regulations established in the law.




5. Citizens of the Kyrgyz Republic who have another citizenship may not assume political state posts and the positions of judges. Such limitation may be also established by the law for other public positions.



Article 53




1. Social security in old age, in case of disease and in the event of disability or loss of the breadwinner shall be guaranteed to the citizens under a procedure and in the cases established by the law.




2. Pensions and social assistance in accordance with the economic resources of the state shall ensure a standard of living not lower than the minimum subsistence level established by the law.




3. Voluntary social insurance and establishment of additional forms of social security and charity shall be promoted.




4. Social activity of the State shall not result in the state guardianship limiting economic freedom and activity of a citizen and the possibilities of a citizen to attain economic wellbeing for himself/herself and his/her family.



Article 54


The State shall promote the increase of professional qualification of citizens under a procedure established by the law.



Article 55


Citizens should pay taxes and dues in cases and pursuant the procedures envisaged by the law.



Article 56




1. Protection of Fatherland is a sacred duty and the responsibility of citizens.




2. The reasons and the procedures of exemption of citizens from military service or replacement thereof with alternative (civilian) service shall be defined in the law.



Article 57


The organization and activities of the bar as a self-regulated professional community of lawyers as well as the rights, obligations and responsibilities of lawyers shall be defined by the law.



Article 58


For the purposes of extrajudicial resolution of disputes arising from civil law relations, citizens of the Kyrgyz Republic shall have the right to establish courts of arbitration. The competences, the procedures of establishment and the activity of courts of arbitration shall be defined by the law.



Article 59


The citizens of the Kyrgyz Republic shall have the right to establish the courts of aksakaly [elders]. The competences, the procedures of establishment and the activity of the courts of aksakaly [elders] shall be defined by the law.



SECTION III. THE PRESIDENT OF THE KYRGYZ REPUBLIC



Article 60




1. The President shall be the head of State.




2. The President shall be the symbol of the unity of the people and state power.



Article 61




1. The President shall be elected by the citizens of the Kyrgyz Republic for a term of 6 years.




2. One and the same person may not be elected President twice.



Article 62




1. A citizen of the Kyrgyz Republic, no younger than 35 years of age and not older than 70 years of age, who has a command of the state language and who has been resident in the republic for no less than 15 years in total may be elected President.




2. There shall be no limit on the number of candidates for the office of the President. A person who has collected not less than 30,000 voters' signatures may be registered as a presidential candidate.


The procedure for presidential elections shall be defined by the constitutional law.



Article 63




1. Upon entering office, the President shall take an oath to the people of Kyrgyzstan.




2. The powers of the President shall cease at the moment when the newly elected President takes office.




3. During the period in office the President shall suspend his membership in political parties and terminate any actions related to the activity of political parties.



Article 64




1. The President:







1.
shall call the elections to the Jogorku Kenesh in cases provided for in the present Constitution; shall make decision on calling early elections to the Jogorku Kenesh in cases and pursuant the procedures envisaged in the present Constitution;






2.
shall call elections to local keneshes (parliaments), in accordance with procedure and in cases provided in the law shall dismiss local keneshes.






2. The President:




1. shall sign and promulgate laws; shall return laws with his objections to the Jogorku Kenesh;




2. shall have the right to convene an extraordinary sitting of the Jogorku Kenesh and define the issues for consideration thereof;




3. shall have the right to address at the sittings of the Jogorku Kenesh.




3. The President:







1.
at the proposal of the Council on selection of Judges, shall submit to the Jogorku Kenesh candidates for election as judges of the Supreme Court and the Constitutional Chamber of the Supreme Court;






2.
shall submit to the Jogorku Kenesh the judges to be dismissed from the membership in the Supreme Court and the Constitutional Chamber of the Supreme Court upon proposal of the disciplinary commission with the Council of judges or the Council of judges in cases envisaged in this Constitution and the constitutional law;






3.
shall appoint local court judges at the proposal of the Council on selection of Judges;






4.
shall dismiss local court judges at the proposal of the disciplinary commission with the Council of Judges or the Council of judges in cases envisaged in this Constitution and the constitutional law.






4. The President:







1.
shall appoint with the consent of the Jogorku Kenesh the Prosecutor General; in cases envisaged in the law, shall dismiss the Prosecutor General from office with the consent of not less than one half of the total number of the deputies of the Jogorku Kenesh or at the initiative of one third of the total number of the deputies of the Jogorku Kenesh approved by the two thirds of the deputies of the Jogorku Kenesh; at the proposal of the Prosecutor General shall appoint and dismiss the deputies of the Prosecutor General;






2.
shall appoint and dismiss from office the members of the Government in charge of state agencies dealing with the issues of defense and national security as well as their deputies.






5. The President:







1.
shall submit to the Jogorku Kenesh the candidates to be elected to the position of the Chairperson of the National Bank; at the proposal of the Chairperson of the National Bank shall appoint deputy chairmen and members of the Board of the National Bank; in cases envisaged in the law shall dismiss them from office;






2.
shall nominate to the Jogorku Kenesh the candidates to form one third of the members of the Central Commission on elections and referenda for election and dismissal;














3.
shall nominate to the Jogorku Kenesh the candidates to form one third of the members of the Chamber of Accounts for election and dismissal;














4.
shall appoint the Chairperson of the Chamber of Accounts from among the members of the Chamber of Accounts elected by the Jogorku Kenesh and dismisses the Chairperson in cases envisaged in the law.






6. The President:







1.
shall represent the Kyrgyz Republic inside and outside the country;






2.
shall conduct negotiations and sign upon consent of the Prime Minister international treaties; shall have the right to assign these powers to the Prime-minister, members of the Government as well as other officials;






3.
shall sign instruments of ratification and instruments of accession;






4.
shall appoint, upon consent of the Prime minister, diplomatic representatives of the Kyrgyz Republic in foreign States and permanent representatives in international organizations and shall recall them; shall accept the credentials and letters of recall of the heads of diplomatic missions of foreign States.






7. The President shall decide upon the issues of naturalization and denunciation of citizenship in the Kyrgyz Republic




8. The President shall be the Commander in Chief of the Armed Forces of the Kyrgyz Republic, shall define, appoint and dismiss the highest commanders of the Armed Forces of the Kyrgyz Republic.




9. The President:







1.
shall chair the Security council which is established in accordance with the law;






2.
shall give warning, on grounds specified by constitutional law, of the possibility of introducing a state of emergency, and where necessary shall introduce a state of emergency in individual localities without prior declaration, providing prompt notification to the Jogorku Kenesh;






3.
shall declare general or partial mobilization; shall announce a state of war in the event of aggression to the Kyrgyz Republic and shall promptly submit this issue for consideration by the Jogorku Kenesh;






4.
shall declare martial law in the interests of the defense of the country and the safety of its citizens and shall promptly submit this issue for consideration by the Jogorku Kenesh.






10. The President:







1.
shall confer state awards of the Kyrgyz Republic;






2.
shall confer honorary titles of the Kyrgyz Republic;






3.
shall confer the highest military ranks, diplomatic ranks and other special titles;






4.
shall grant pardons;






5.
shall define the structure of his/her apparatus, shall approve the regulations thereof and appoint the head thereof.






11. The President shall exercise other powers envisaged in the present Constitution.



Article 65


The President shall exercise his/her powers by way of issuing decrees and orders which shall be mandatory for implementation on the entire territory of the Kyrgyz Republic.



Article 66




1. The powers of the President may be terminated early as a result of resignation on the basis of his/her own application, upon his impeachment in accordance with the procedure provided for in the present Constitution or in the event of his inability to exercise his powers as a result of illness or death.




2. In the event that the President is unable to carry out his/her duties as a result of illness, the Jogorku Kenesh shall adopt a decision on early dismissal of the President from office based on the conclusion of a state medical commission created by it, with a vote of no less than two thirds of the total number of deputies of the Jogorku Kenesh.



Article 67




1. The President may be brought to criminal liability after being dismissed.




2. The President may be dismissed from office only on the basis of a charge brought by the Jogorku Kenesh in respect of him for having committed a crime, confirmed by the conclusion of the Office of the Prosecutor General that the President's actions had features of a crime.




3. The decision of the Jogorku Kenesh to bring a charge against the President for his dismissal from office must be taken by the majority of the total number of the deputies of the Jogorku Kenesh at the initiative of not less than one third of the total number of deputies, and shall be supported by a conclusion of a special commission formed by the Jogorku Kenesh.




4. The decision of the Jogorku Kenesh on the impeachment of the President shall be taken by the majority of not less than two third of votes of the total number of the deputies of the Jogorku Kenesh not later than within three months since the bringing of the charge against the President. In the event that the Jogorku Kenesh fails to make a decision within this period, the charge shall be deemed rejected.



Article 68




1. In case of early termination of powers by the President on the grounds envisaged in the present Constitution, his/her powers shall be exercised by the Toraga [Speaker] of the Jogorku Kenesh until new President is elected. In case of inability of the Toraga to exercise the powers of the President, then such powers shall be exercised by the Prime minister or a person acting as Prime minister.


Early presidential elections are conducted within three months period since the termination of powers of the President.




2. Officials exercising the powers of the President shall not have the right to call early elections of the Jogorku Kenesh, dismiss the Government or be a candidate to the position of the President at early Presidential elections



Article 69




1. All former presidents except for those impeached in accordance with provisions of article 67 of the present Constitution, shall have the title of ex-President of the Kyrgyz Republic.




2. The status of the ex-President shall be defined in the law.



SECTION IV. LEGISLATIVE POWER OF THE KYRGYZ REPUBLIC



Chapter I. The Jogorku Kenesh



Article 70




1. The Jogorku Kenesh - the Parliament of the Kyrgyz Republic - shall be the highest representative body exercising legislative power and oversight functions within the limits of its competence.




2. The Jogorku Kenesh shall consist of 120 deputies elected for a five year term on the basis of proportional representation.


As a result of elections a political party may not be granted more than 65 deputy mandates in the Parliament.


Any citizen of the Kyrgyz Republic who has reached 21 years of age as of the election day and who possesses the electoral right, may be elected as a Deputy of the Jogorku Kenesh.


The procedure of electing the deputies to the Jogorku Kenesh including the establishment of an electoral threshold for passing to the Parliament, shall be defined in the constitutional law.




3. The deputies of the Jogorku Kenesh shall form factions.


The faction or a coalition of factions, which has officially announced the creation of coalition of factions in the Jogorku Kenesh and which has over one half of the deputies mandates, shall be considered as parliamentary majority.


The faction or factions which are not part of the parliamentary majority and which have announced their opposition to the latter, shall be considered as parliamentary opposition.


The decision on withdrawal from the coalition of factions of the parliamentary majority shall be made by a faction by at least two thirds of votes of the total number of faction members. The decision of the faction shall be in the form of a resolution of the faction and shall be signed by each faction member who voted for the withdrawal.



Article 71




1. The Jogorku Kenesh shall assemble for its first session not later than 15 days after the results of elections are defined.




2. The oldest member of the Jogorku Kenesh shall open the first sitting of the Jogorku Kenesh.




3. The powers of the previous Jogorku Kenesh shall cease from the day of the first sitting of the newly convened Jogorku Kenesh.




4. The powers of the deputies of the Jogorku Kenesh shall commence from the day of taking the oath by them.



Article 72




1. A deputy of the Jogorku Kenesh may not be prosecuted for opinions expressed in the course of their activities as a deputy or for the outcome of voting in the Jogorku Kenesh. The institution of criminal proceedings against a deputy shall be permitted with the consent of the majority of the total number of the deputies of the Jogorku Kenesh except where grave offences have been committed.




2. Except for cases envisaged in part 3 of the present article, a deputy of the Jogorku Kenesh may not combine the activity of the deputy with another position in the civil and municipal service, may not be engaged in entrepreneurial activity and may not be a member of the governing body or supervisory council of a commercial organization.


A deputy of the Jogorku Kenesh shall have the right to engage in scientific, teaching or other creative activity.




3. A deputy of the Jogorku Kenesh may be appointed to the position of the Prime minister or first deputy prime minister retaining the mandate and the right to vote at the plenary sessions of the Jogorku Kenesh. The procedure of implementation and limitation of other powers of a deputy appointed to the position of the Prime minister or first deputy prime minister shall be defined by laws.


Resignation, relieving from duty or termination of performing the functions of the Prime minister or first deputy prime minister shall result in the full restoration of the powers of a deputy.



Article 73




1. A deputy of the Jogorku Kenesh shall not be bound by the imperative mandate. The deputy may not be recalled.




2. The powers of a deputy of the Jogorku Kenesh shall cease simultaneously with the termination of activity of the relevant convocation of Jogorku Kenesh.




3. In addition to the ground envisaged in paragraph 2 of the present article the powers of the deputy of the Jogorku Kenesh shall be subject to early termination in the following cases:







1.
Submission of a written application on resignation of the powers as a deputy or his/her disaffiliation with the faction;






2.
Withdrawal from citizenship or acquisition of another citizenship;






3.
Acceptance of a job or failure to abandon work incompatible with the exercise of their powers as a deputy;






4.
Declaring the elections invalid;






5.
Departure to a permanent place of residence outside the borders of the Kyrgyz Republic; a court decision declaring the deputy legally incapable;






6.
Entry into legal force of a court conviction in respect of a deputy;






7.
Absence from the sittings of the Jogorku Kenesh for no good reason for 30 and more working days during one session;






8.
Entry into legal force of a court decision declaring the deputy missing or deceased;






9.
Death of a deputy.




Early termination of powers of a deputy of the Jogorku Kenesh on the aforementioned grounds shall be executed by a resolution of the Central Commission on Elections and Referendums, which shall be adopted not later than 30 calendar days since the date of accrual of cause.




4. The procedure for replacing a mandate falling vacant as the result of early termination of powers of a deputy shall be defined by the constitutional law.



Chapter II. Powers of the Jogorku Kenesh



Article 74




1. The Jogorku Kenesh:







1.
shall adopt the law on appointing a referendum;






2.
shall call for presidential electrons.






2. The Jogorku Kenesh:







1.
shall introduce changes to the present Constitution;






2.
shall adopt laws;






3.
shall ratify and denunciate international treaties pursuant the procedures envisaged by law;






4.
shall solve the issues of alteration of the state borders of the Kyrgyz Republic;






5.
shall approve the republican budget and the report on its execution;






6.
shall decide on matters of administrative and territorial structure of the Kyrgyz Republic;






7.
shall issue amnesty acts.






3. The Jogorku Kenesh:







1.
shall approve the program of the activity of the Government, defines the structure and composition of the Government except for the members heading state agencies in charge of issues of defense and national security;






2.
shall approve nation wide development programs submitted by the Government;






3.
shall make decision upon the confidence in the Government;






4.
shall make decision on expressing no confidence in the Government.






4. The Jogorku Kenesh:







1.
upon submission of the President shall elect the judges of the Supreme Court and the Constitutional Chamber of the Supreme Court; in cases envisaged by this Constitution and the constitutional law shall dismiss them upon submission of the President;






2.
shall approve the composition of the Council on selection of Judges in accordance with the procedure envisaged in the law;






3.
upon submission of the President shall elect the Chairperson of the National Bank and shall dismiss him/her in cases envisaged in the law;






4.
shall elect members of the Central Commission on elections and referenda; one third of its members to be nominated by the President, one third by the Parliamentary majority and one third by the Parliamentary opposition; shall dismiss them in cases provided for by the law;






5.
shall elect the members of the Chamber of Accounts; one third of its members to be nominated by the President; one third by the Parliamentary majority and one third by the Parliamentary opposition; dismiss them in cases provided for by the law;






6.
shall elect and in cases provided for in the law shall dismiss the Ombudsman (Akiykatchy); shall give consent for criminal proceedings against him/her;






7.
shall elect and in cases provided for in the law shall dismiss deputies of the Ombudsman (Akiykatchy) upon submission of the Ombudsman (Akiykatchy); shall give consent for criminal proceedings against them;






8.
upon proposal of the President, shall approve the appointment of the Prosecutor General; shall approve criminal proceedings against the Prosecutor General; shall give consent for dismissal the Prosecutor General from office by the majority of at least one half of the total number of deputies of the Jogorku Kenesh;






9.
shall approve by the majority of not less than two thirds of votes of the total number of the deputies of the Jogorku Kenesh the initiative of one third of the total number of the deputies of the Jogorku Kenesh on dismissal of the Prosecutor General from office in cases provided for in the law.






5. The Jogorku Kenesh:







1.
shall introduce the state of emergency in cases and in accordance with procedure envisaged in the constitutional law, shall approve or repeal Presidential decrees on this matter;






2.
shall decide on matters of war and peace; imposition of the martial law; declaring state of war as well as approval of repealing Presidential decrees on this matter;






3.
shall decide on matters concerning the possibility of using the Armed Forces of the Kyrgyz Republic outside its borders in case of necessity to fulfill international treaty obligations in support of peace and security;






4.
shall establish military ranks, diplomatic ranks and other special titles of the Kyrgyz Republic;






5.
shall establish state awards and honorary titles of the Kyrgyz Republic.






6. The Jogorku Kenesh:







1.
shall hear addresses of the President, the representatives of foreign States and international organizations;






2.
shall hear annual statement of the Ombudsman (Akiykatchy);






3.
shall hear annual reports of the Prime Minister, the Prosecutor General, the Chairperson of the National Bank and the Chairperson of the Chamber of Accounts.






7. The Jogorku Kenesh shall bring charges against the President and shall make the decision on his/her impeachment in accordance with the procedures envisaged in the present Constitution.




8. The hearing of annual reports and statements of officials specified in the present Article shall be conducted in accordance with the provisions of the present Constitution and laws on the autonomy and independence of the state authorities and their officials.




9. The Jogorku Kenesh shall exercise other powers provided for in the present Constitution.



Article 75




1. The Jogorku Kenesh shall elect from among its members the Toraga [Speaker] of the Jogorku Kenesh and his/her deputies.


The deputies of the Toraga of the Jogorku Kenesh shall be elected in the number and in accordance with the procedures to ensure that they are elected from the deputies of the Jogorku Kenesh which are part of the parliamentary opposition.




2. The Toraga of the Jogorku Kenesh:







1.
shall conduct the sittings of the Jogorku Kenesh;






2.
shall perform the overall guidance in preparation of issues to considered at the sittings of the Jogorku Kenesh;






3.
shall sign acts adopted by the Jogorku Kenesh;






4.
shall represent the Jogorku Kenesh in the Kyrgyz Republic and outside its borders, shall ensure interaction of the Jogorku Kenesh with the President, the Government, the judicial branch and local self government bodies;






5.
shall exercise general management and oversight over the activity of the Administration of the Jogorku Kenesh;






6.
shall exercise other powers related to the organization of the activity of the Jogorku Kenesh entrusted to him/her under the Rules of Procedure of the Jogorku Kenesh.






3. The Toraga of the Jogorku Kenesh shall be elected by secret ballot by majority of the total number of deputies of the Jogorku Kenesh.


The Toraga of the Jogorku Kenesh shall be accountable to the Jogorku Kenesh and may be dismissed from office by decision adopted by a majority of not less than two thirds of the total number of deputies of the Jogorku Kenesh.


Loss of the parliamentary majority status by the coalition of factions will require confirmation of powers of the Speaker by the majority of votes of the total number of deputies of the Jogorku Kenesh.



Article 76




1. The Jogorku Kenesh shall form committees from among its deputies and also temporary commissions and determine their composition. Chairpersons of the Budget Committee and the Committee on law and order shall be from among the representatives of the Parliamentary opposition.




2. Committees of the Jogorku Kenesh shall prepare and conduct preliminary review of issues referred to the competence of the Jogorku Kenesh and oversee the implementation of the laws and resolutions adopted by the Jogorku Kenesh.




3. Laws and regulatory legal acts of the Jogorku Kenesh shall be adopted after preliminary review of their drafts by the relevant committees of the Jogorku Kenesh.




4. The election and approval by the Jogorku Kenesh for appointments and dismissals from public positions shall be performed provided there is an opinions of the relevant committees of the Jogorku Kenesh.



Article 77




1. The sessions of the Jogorku Kenesh shall be conducted in the form of sittings and shall be held since the first working day of September until the last working day of June of the following year.




2. The sittings of the Jogorku Kenesh shall be public unless the nature of issues under consideration requires closed sittings.




3. The Toraga of the Jogorku Kenesh shall convene extraordinary sessions of the Jogorku Kenesh at the proposal of the President, the Government or not less than one third of the deputies of the Jogorku Kenesh.




4. A sitting of the Jogorku Kenesh shall have a quorum in the event that the majority of the total number of the deputies of the Jogorku Kenesh are in attendance.




5. The decisions of the Jogorku Kenesh shall be made by voting during the sittings and formalized through resolutions.



Article 78




1. The Jogorku Kenesh may decide on its self-dissolution.




2. A decision on self-dissolution may be adopted by the majority of not less than two-thirds of the total number of deputies of the Jogorku Kenesh.




3. Within 5 days since the self-dissolution of the Jogorku Kenesh the President shall call early elections so that the early elections should be held not later than 45 days since the date of their announcement.



Chapter III. Legislative activity



Article 79


The right of legislative initiative shall lie with:







1.
10,000 voters (popular initiative);






2.
A deputy of the Jogorku Kenesh;






3.
The Government.





Article 80




1. Bills shall be submitted to the Jogorku Kenesh.




2. The bills which were defined by the Government as urgent shall be considered by the Jogorku Kenesh as a matter of priority.




3. Bills that provide for increased expenditures to be covered from the state budget may be adopted by the Jogorku Kenesh after the Government has determined the source of funding.




4. The laws are passed by the Jogorku Kenesh in three readings.


The laws and decisions shall be adopted by the Jogorku Kenesh by the majority of deputies in attendance but not less than 50 votes of the deputies of the Jogorku Kenesh unless the present Constitution provides otherwise.




5. Constitutional laws and laws altering state borders shall be adopted by the Jogorku Kenesh after not less than in three readings by not less than two-thirds of the total number of deputies of the Jogorku Kenesh.




6. The adoption of constitutional law and law altering state borders shall be prohibited during the state of emergency and martial law.



Article 81




1. A law adopted by the Jogorku Kenesh shall be sent within 14 days to the President for signature.




2. The President not later than one month after the receipt of the law, shall sign it or return it with his objections to the Jogorku Kenesh for re-examination. The laws on the republican budget and taxes shall be subject to mandatory signature except for requests of the Prime minister to return such laws without signing.




3. In the event that upon re-examination a constitutional law or a law shall be approved in its previous version by not less than two thirds of the total number of deputies of the Jogorku Kenesh, such law shall be signed by the President within 14 days since the date of receipt. In the event of failure to sign constitutional law or a law approved in its earlier version within the stipulated period of time, such law shall be signed by the Toraga of the Jogorku Kenesh not later than 10 days and shall be subject to publication.



Article 82


A law shall enter into force upon the expiry of ten days since its official publication in official media unless there is a contrary provision in the law itself or in the law on the procedure for its entry into force.



SECTION V. EXECUTIVE POWER OF THE KYRGYZ REPUBLIC



Article 83




1. Executive power in the Kyrgyz Republic shall be exercised by the Government, ministries subordinate to it, state committees, administrative departments and local state administrations.




2. The Government shall be the highest body of executive power in the Kyrgyz Republic.




3. The Government shall be headed by the Prime Minister. The Government shall consist of the Prime Minister, vice-prime ministers, ministers and chairpersons of state committees.




The structure of the Government shall include ministries and state committees.



Article 84




1. The faction which has more than one half of deputies' mandates, or a coalition of factions with its participation within 25 days since the date of the first sitting of the Jogorku Kenesh of new convocation shall nominate a candidate for the office of the Prime Minister.


The candidate for the office of the Prime Minister shall submit to the Jogorku Kenesh the program, structure and composition of the Government.




2. In the event that before expiration of the above time period the Jogorku Kenesh fails to approve the program, define the structure and composition of the Government or in case based on the results of the elections neither party shall get more than one half of deputies' mandates, then the President shall propose to one of factions to create parliamentary majority within 25 working days and nominate the candidate for the office of the Prime minister.


The candidate for the office of the Prime Minister shall submit to the Jogorku Kenesh the program, structure and composition of the Government before expiration of the above time period.




3. In the event that before expiration of the above time period the Jogorku Kenesh fails to approve the program, define the structure and composition of the Government then the President shall propose to the second faction to create parliamentary majority within 15 working days and nominate the candidate for the office of the Prime minister.


The candidate for the office of the Prime Minister shall submit to the Jogorku Kenesh the program, structure and composition of the Government before expiration of the above time period.




4. In the event that before expiration of the above time period the Jogorku Kenesh fails to approve the program, define the structure and composition of the Government, then the factions at their own initiative shall create parliamentary majority within 15 working days and nominate the candidate for the office of the Prime minister.


The candidate for the office of the Prime Minister shall submit to the Jogorku Kenesh the program, structure and composition of the Government before expiration of the above time period.




5. The President within 3 days period shall issue a decree on the appointment of the Prime minister and other members of the Government.


In the event that the President fails to issue the decree on appointment of the Prime minister and members of the Government within the above time period, they shall be deemed appointed.




6. In the event of failure to approve the program, define the structure and composition of the Government in accordance with the procedures envisaged in the present Constitution, the President shall call for early elections to the Jogorku Kenesh. In such case the Government shall exercise its functions until the new convocation of the Jogorku Kenesh forms a new Government pursuant the procedures envisaged in the present Constitution.




7. In the event that a coalition of factions loses the status of the parliamentary majority, the Government shall resign and a new government shall be created in accordance with procedures and within the time periods envisaged in the present article. Before the formation of the new composition of the Government the Prime minister and the members of the Government shall continue to exercise their duties.



Article 85




1. The Government shall be responsible and accountable to the Jogorku Kenesh within the limits stipulated in the present Constitution.




2. The Prime Minister shall present an annual report on the work of the Government to the Jogorku Kenesh.




3. The Jogorku Kenesh may consider the issue of no confidence in the Government at the initiative of one-third of the total number of deputies of the Jogorku Kenesh.




4. The resolution on no confidence in the Government shall be adopted by the majority of the total number of deputies of the Jogorku Kenesh.




5. The issue of no confidence in the Government may not be considered by the Jogorku Kenesh the six months prior to the next presidential elections.




6. Following the expression of no confidence in the Government, the President shall be entitled to either take a decision on the dismissal of the Government or disagree with the decision of the Jogorku Kenesh.




7. In the event that within three months the Jogorku Kenesh repeatedly adopts the decision expressing no confidence in the Government, the President shall dismiss the Government.



Article 86




1. No more than twice a year, the Prime minister may ask the Jogorku Kenesh for vote of confidence in the Government. Should the Jogorku Kenesh refuse to express confidence in the Government, within five working days the President shall either take the decision to dismiss the Government or to call early elections to Jogorku Kenesh.




2. In the event of dismissal, the Government shall continue to exercise its powers until the formation of the new composition of the Government in accordance with the procedures and within the time period envisaged in the present Constitution.



Article 87




1. The Government is considered to have resigned from the first sitting of the Jogorku Kenesh of the new convocation.


The Prime Minister, the Government or an individual member of the Government shall have the right to submit the resignation, which shall be accepted or rejected by the President.




2. Acceptance of the resignation of the Prime Minister shall result in the resignation of the Government.




3. Before the formation of the Government the Prime minister and the members of the Government shall continue to perform their duties.




4. In the event of resignation of the Government, the new composition of the Government shall be formed in accordance with the procedures and within the time period envisaged in the present Constitution. The countdown of time for the President to submit the candidate for the appointment to the office of the Prime minister shall commence since the day of acceptance of the resignation of the Prime minister or the Government by the President.




5. A member of the Government, with the exception of members of the Government heading state agencies in charge of issues of defense and national security, may be dismissed upon submission of the Prime minister. In the event that within 5 working days since the day of receipt of such submission the President does not issue a decree on the dismissal of the member of the Government, the Prime minister upon consultation with the faction leaders of the parliamentary majority shall have the right to dismiss the member of the Government by his/her own decision.


In case of resignation or dismissal of a member of the Government the Prime minister shall within 5 working days submit to the Jogorku Kenesh a candidate for the vacant position. The candidate approved by the Jogorku Kenesh shall be appointed by the President to the relevant position of the member of the Government. In the event that within 3 working days since the receipt of the decision of the Jogorku Kenesh to approve the candidate the President fails to issue a decree on the appointment of the member of the Government, such member shall be deemed appointed.



Article 88




1. The Government:







1.
shall ensure the implementation of the Constitution and laws;






2.
shall implement domestic and foreign policy of the state;






3.
shall take measures to ensure law and order, rights and freedoms of citizens, protecting public order and combating crime;






4.
shall ensure the implementation of measures aimed at protecting the sovereignty of the state; territorial integrity, protection of the constitutional order, as well as measures to strengthen defense capacity, national security and law and order;






5.
shall ensure the implementation of financial, pricing, tariff, investment and tax policy;






6.
shall draft and submit to the Jogorku Kenesh the republican budget as well as takes measures for its execution; shall present to the Jogorku Kenesh the report on the execution of the republican budget;






7.
shall take measures to secure equal conditions for development of all forms of property and their protection and to manage the objects of public property;






8.
shall ensure the implementation of a unified state policy in the socio-economic and cultural areas;






9.
shall develop and implement nation wide programs of economic, social, scientific and technical as well as cultural development;






10.
shall ensure the implementation of foreign economic activity;






11.
shall ensure the interaction with the civil society;






12.
shall exercise other powers assigned to it in accordance with the Constitution and laws.






2. The organization and procedures of the Government shall be established in the constitutional law.



Article 89


The Prime minister:







1.
shall manage the work of the Government, bear personal responsibility for its performance towards the Jogorku Kenesh;






2.
shall ensure the implementation of the Constitution and laws by all agencies of the executive power;






3.
shall conduct negotiations and sign international treaties;






4.
shall conduct the meetings of the Government;






5.
shall sign the resolutions and orders of the Government; ensures their implementation;






6.
shall appoint and dismiss the heads of administrative agencies;






7.
shall appoint and dismiss the heads of local public administrations;






8.
shall exercises other powers envisaged in the present Constitution and laws.





Article 90




1. On the basis of and pursuant the Constitution and laws the Government shall issue resolutions and orders, and shall ensure their implementation.




2. The resolutions and orders of the Government shall be mandatory for implementation throughout the territory of the Kyrgyz Republic.




3. The Government shall manage the activity of the ministries, state committees, administrative agencies as well as local state administrations.




4. The Government shall have the right to repeal acts of ministries, state committees and administrative agencies.



Article 91




1. Executive power on the territory of a given administrative territorial unit shall be exercised by the local state administration.


Heads of local state administrations are appointed and dismissed from office in accordance with the procedure established by law.




2. The organization and activities of local state administration shall be defined by law.



Article 92




1. Local state administrations shall act on the basis of the Constitution, laws and regulatory legal acts of the Government.




2. Decisions of local state administrations, taken within the limits of their competence, shall be binding on the corresponding territory.



SECTION VI. JUDICIAL POWER IN THE KYRGYZ REPUBLIC



Article 93




1. Justice in the Kyrgyz Republic shall be administered only by a court.


In cases and under the procedures envisaged in the law, the citizens of the Kyrgyz Republic shall have the right to participate in the administration of justice.




2. Judicial power shall be exercised by means of constitutional, civil, criminal, administrative and other forms of legal proceedings.




3. The judicial system of the Kyrgyz Republic shall be defined in the Constitution and laws and shall consist of the Supreme Court and local courts.


The Constitutional Chamber shall act as part of the Supreme Court.


Specialized courts may be established by the law.


Creation of extraordinary courts shall not be permitted.




4. The organization and procedures of courts shall be defined by law.



Article 94




1. Judges shall be independent and subordinate only to the Constitution and laws.




2. A judge shall enjoy the right of immunity and may not be detained or arrested, subjected to search or personal inspection, except for cases when he/she is caught in the act.




3. No one shall have the right to demand a report from a judge on a given court case.


Any interference in the administration of justice shall be prohibited. Persons found guilty of influencing upon a judge shall be liable in accordance with the law.




4. A judge shall be provided with social, material and other guarantees of his independence in accordance with his/her status.




5. Any citizen of the Kyrgyz Republic who is not younger than 40 years of age and not older than 70 years of age and has a higher legal education and not less than 10 years of experience in the legal profession may be a judge in the Supreme Court.




6. Judges of the Supreme Court shall be elected until they reach the age limit.




7. The judges of the Supreme Court shall elect from amongst them the Chairperson of the Supreme Court and his/her deputies for the term of three years.


One and the same person may not be elected Chairperson of the Supreme Court or deputy chairperson for two consecutive terms.


The procedure of electing and dismissing of the Chairperson of the Supreme Court and his/her deputies shall be defined by law.




8. Any citizen of the Kyrgyz Republic who is not younger than 30 years of age and not older than 65 years of age, has higher legal education and not less than 5 years of experience in the legal profession may be a judge in a local court.


Judges of local courts shall be appointed by the President upon submission of the Council on selection of judges for an initial term of 5 years and, for subsequent terms, until they reach the age limit. The procedure of nomination and appointment of judges shall be defined in the constitutional law.


The assembly of judges of a local court shall elect from among them the chairperson and deputy chairperson of court for the term of three years.


One and the same person may not be elected the chairperson or deputy chairperson of a local court for two consecutive terms in one and the same court.




9. The status of judges of the Kyrgyz Republic shall be defined by the constitutional law, which may impose additional requirements towards the candidates to the positions of judges and certain restrictions on judges of the Supreme Court, Constitutional Chamber of the Supreme Court and local courts.



Article 95




1. Judges of all courts of the Kyrgyz Republic shall hold their posts and retain their prerogatives as long as their conduct is irreproachable. The violation of the requirements of irreproachability of the conduct of judges shall serve the basis for bringing such judge to account in accordance with the procedure envisaged in the constitutional law.




2. In the event that a judge violates the requirement of irreproachability, such judge shall be dismissed upon proposal of the disciplinary commission with the Council of judges in accordance with the constitutional law.


On the grounds stated above, judges of the Supreme Court and the Constitutional Chamber may be early dismissed from their positions by the Jogorku Kenesh by the majority of at least two thirds of votes from the total number of deputies of the Jogorku Kenesh upon submission of the President except for cases stated in part 3 of this Article. The judges of local courts are dismissed by the President.


A person dismissed from the position of a judge due to violation of the requirements of irreproachability, shall have no right to take positions in the civil service and shall be deprived from the entitlement to benefits granted to judges and former judges.




3. In the event of death of a judge, reaching the age limit, retirement or transfer to another position, being declared dead or missing, legally incapable, loss of citizenship, withdrawal from citizenship or acquisition of another citizenship, as well as in other cases not related to the violation of irreproachability requirement, the powers of the judge shall be subject to early termination upon proposal of the Council of judges by the body which elected or appointed such judge, since the day of grounds for that in accordance with the constitutional law. Judges of the Supreme Court and the Constitutional Chamber shall be dismissed from their positions by the decision of the Jogorku Kenesh adopted by the majority of those present but no less than 50 votes of the deputies.




4. Suspension from office, administrative and criminal action in court are allowed upon consent of the disciplinary commission with the Council of judges in accordance with the procedures set in the constitutional law.




5. The selection of candidates to the positions of judges of local courts shall be made by the Council on selection of judges in accordance with the procedures envisaged in the constitutional law.




6. The transfer (rotation) of judges of local courts shall be performed by the President upon submission of the Council of judges in accordance with the procedures and in cases envisaged in the constitutional law.




7. The Council on selection of judges is composed of judges and representatives of the civil society.


The Council of Judges, the parliamentary majority and the parliamentary opposition correspondingly shall elect one third of the composition of the Council on selection of judges.




8. The organization and procedure of the Council on selection of judges, its powers and rules of formation shall be defined by the law.




9. The disciplinary commission with the Council of judges shall be formed by the President, the Jogorku Kenesh and the Council of judges, each submitting one third of candidates for membership. Calling of the first sitting of the disciplinary commission shall be effected by the chairperson of the Council of judges after at least two thirds of its members are appointed. In the event that the disciplinary commission with the Council of judges fails to have its first sitting within 10 working days, then the organization of such meeting shall be done by the President. The total number of members, requirements to the candidates to membership in the disciplinary commission with the Council of judges as well as other organizational issues of the commission shall be defined in the law.



Article 96




1. The Supreme Court shall be the highest body of judicial power in respect of civil, criminal, administrative as well as other cases; it shall revise the rulings of courts upon appeals of the participants in the judicial process in accordance with procedures established by the law.




2. The Plenum of the Supreme Court shall give explanations on issues of court practice, such explanations shall be mandatory for all courts and judges of the Kyrgyz Republic.




3. The rulings of the Supreme Court shall be final and not subject to appeal.



Article 97




1. The Constitutional Chamber of the Supreme Court shall be a body which shall perform constitutional oversight.




2. Any citizen of the Kyrgyz Republic who is not younger than 40 years of age and not older than 70 years of age, has higher legal education and not less than 15 years of experience in legal profession may be the judge of the Constitutional Chamber of the Supreme Court.




3. The judges of the Constitutional Chamber of the Supreme Court shall elect the chairperson and deputy chairperson from amongst them for the term of 3 years.




4. One and the same person may not be elected the chairperson or deputy chairperson of the Constitutional Chamber of the Supreme Court for two consecutive terms.




5. The judges of the Constitutional Chamber of the Supreme court may be subject to early dismissal from their posts by the Jogorku Kenesh by the majority of not less than two thirds of votes of the total number of the deputies of the Jogorku Kenesh upon submission of the President on the basis of proposal of the Council of judges.




6. The Constitutional Chamber of the Supreme Court:







1.
shall declare unconstitutional laws and other regulatory legal acts in the event that they contradict the Constitution;






2.
shall conclude on the constitutionality of international treaties not entered into force and to which the Kyrgyz Republic is a party;






3.
shall conclude on the draft law on changes to the present Constitution.






7. Everyone shall have the right to challenge the constitutionality of a law or another regulatory legal act in case he/she believes that these acts violate rights and freedoms recognized in the Constitution.




8. The ruling of the Constitutional Chamber of the Supreme Court shall be final and shall be not subject to appeal.




9. In the event that the Constitutional Chamber of the Supreme Court determines unconstitutionality of laws or provisions thereof, such laws shall be repealed on the territory of the Kyrgyz Republic, the same applies to other regulatory legal acts based on such laws and provisions thereof declared unconstitutional with the exception of court rulings.




10. Court rulings based on provisions of laws declared unconstitutional, shall be revised by courts in each concrete case upon appeals of citizens whose rights and freedoms were affected.




11. The composition and the procedures of formation of the Constitutional Chamber of the Supreme Court, election and dismissal of chairpersons, deputy chairpersons of the Constitutional Chamber as well as the procedure of administering constitutional justice shall be defined in the constitutional law.



Article 98




1. The State shall ensure funding and appropriate conditions for the functioning of courts and the activities of judges.


The funding of courts shall be at the expense of the republican budget and should ensure the possibility of full and independent administration of justice.




2. The budget of the judicial system shall be drawn up independently by the judiciary and shall be included in the republican budget upon agreement with the executive and legislative branches of power.



Article 99




1. The cases in all courts shall be heard in an open manner. The hearing of a case in closed session shall be permitted only in cases provided for in the law. The decision of the court shall be announced publicly.




2. Trial in absentia in criminal or other cases in courts shall not be permitted except in the cases provided for by the law.




3. Judicial proceedings shall be administered on the basis of the adversarial principle and equality of the parties.




4. A judicial act may be annulled, changed or suspended by a court under the procedure established by law.




5. The procedural rights of parties in the process including the right to appeal against decisions, verdicts and other judicial acts as well as the procedure for exercising those rights shall be defined by law.



Article 100




1. Acts of courts of the Kyrgyz Republic which have entered into legal force shall be binding for all state authorities, local self governance bodies, legal entities, public associations, officials and private persons and shall be enforceable throughout the territory of the Republic.




2. Failure to implement, improper implementation or hindering of implementation of judicial acts and also interference with the activities of courts shall incur liability established by the law.



Article 101




1. A court shall not have the right to apply a legal and regulatory act which is in contradiction with the present Constitution.




2. In the event that during examination of a case in any judicial instance, there arises a question concerning the constitutionality of the law or other legal and regulatory act on which ruling of the case shall be based, the court shall send an inquiry to the constitutional Chamber of the Supreme Court.



Article 102




1. Judicial self regulation shall be used to resolve internal issues concerning the activities of judges.




2. The bodies of judicial self regulation in the Kyrgyz Republic shall be the Congress of judges, the Council of judges and the assembly of judges.


The Congress of judges shall be the superior body of judicial self regulation.


The Council of judges shall be the elected body of judicial self regulation which shall perform its functions between the Congresses of judges, shall protect rights and legal interests of judges, shall oversee over the formulation and execution of the budgets of courts, organization of training and retraining of judges.


The assembly of judges shall be the primary body of judicial self regulation.




3. The organization and procedures of judicial self regulation bodies shall be defined in the law.



Article 103


Justice shall be administered free of charge in cases provided for in the law as well as in all cases where the parties to judicial proceedings submit proof that they do not have sufficient means to conduct them.



SECTION VII. OTHER STATE AUTHORITIES



Article 104


The office of the Prosecutor shall comprise a unified system with the following competencies:







1.
Supervision over accurate and uniform implementation of laws by executive power agencies, other state institutions determined by constitutional law, local self-governance bodies as well as officials thereof;






2.
Supervision over the observance of laws by agencies conducting retrieval and operative activity and investigation;






3.
Supervision over the observance of laws in the execution of court rulings on criminal cases, as well as in the application of coercive measures related to the limitation of personal freedom of citizens;






4.
Representation of the interests of citizens or the state in court in cases envisaged in the law;






5.
Maintenance of the government case in court;






6.
Initiation of criminal cases in respect of official of state authorities determined by constitutional law, with the referral of the case for investigation to relevant institutions as well as criminal prosecution of persons having military status.





Article 105


The National Bank shall supervise over the banking system of the Kyrgyz Republic, determine and conduct monetary and credit policy in the Kyrgyz Republic, determine and implement unified exchange rate policy, possess the exclusive right to issue money and implement various forms and principles of bank funding.



Article 106


The Central commission on election and referenda shall ensure preparation and conducting elections and referenda in the Kyrgyz Republic.



Article 107


The Chamber of Accounts shall conduct the audit of execution of republican and local budgets, off-budgetary funds as well as use of public and municipal property.



Article 108


The parliamentary oversight over the observance of human and civil rights and freedoms in the Kyrgyz Republic shall be performed by the Ombudsman (Akiykatchy).





Article 109


The organization and procedures of state authorities indicated in this section as well as guarantees of their independence shall be defined by laws.



SECTION VIII. LOCAL SELF GOVERNANCE



Article 110




1. Local self governance shall be the right guaranteed by the present Constitution and a real possibility for local communities to independently resolve the matters of local significance in their own interests and under their responsibility.




2. Local self governance in the Kyrgyz Republic shall be performed by local communities on the territories of relevant administrative and territorial units.




3. Local self governance shall be implemented by local communities of citizens either directly or through local self governance bodies.




4. The financing of local self governance is ensured from the relevant local as well as the republican budget.




5. The formulation and execution of the local budgets shall be performed in compliance with the principles of transparency, public involvement and accountability of local self governance bodies towards the local community.



Article 111




1. The system of local self governance bodies is comprised of:







1.
Local keneshes - the representative bodies of local self governance;






2.
Ayil okmotus and mayors' offices - executive bodies of local self governance.






2. Executive bodies of local self governance and the officials thereof are accountable towards local keneshes in their activity.



Article 112




1. The deputies of local keneshes shall be elected by citizens resident on the territory of the corresponding administrative and territorial unit with the observance of equality of opportunities in accordance with the procedure established by the law.




2. The heads of executive local self governance bodies shall be elected in accordance with the procedure established by the law.




3. Local keneshes shall, in accordance with the law:







1.
Approve local budgets and oversee their execution;






2.
Approve programs of social and economic development of a local community and social protection of the population;






3.
Impose local taxes and dues as well as decide on preferences on them;






4.
Decide upon other issues of local significance.





Article 113




1. State authorities shall have no right to interfere in the powers of local self governance envisaged in the law.




2. Local self governance bodies may be assigned state powers, with the transfer of the material, financial and other means necessary for their implementation. State powers may be delegated to local self-government bodies on the basis of law or agreement. Local self-government bodies shall be accountable to state authorities in respect of delegated powers.




3. Local self-government bodies shall be responsible to the State and its agencies for the observance of laws and to the local community for the outcomes of their activities.




4. The local self governance bodies shall have the right to appeal to court in relation to the violation of their rights.



SECTION IX. PROCEDURE OF INTRODUCING CHANGES TO THE PRESENT CONSTITUTION



Article 114




1. The law on introducing changes to the present Constitution may be adopted by referendum called by the Jogorku Kenesh.




2. Changes to the provisions of sections three, four, five, six, seven and eight of the present Constitution may be adopted by the Jogorku Kenesh upon proposal of the majority of the total number of deputies or at the initiative of not less than 300 000 voters.




3. The Jogorku Kenesh shall adopt the law on introduction of changes to the present Constitution not later than 6 months after it was submitted for consideration of the Jogorku Kenesh.


The law on introduction of changes to the present Constitution shall be passed by the majority of not less than two thirds of the total number of deputies of the Jogorku Kenesh after conducting not less than three readings with 2 months' time interval between them.


At the initiative of not less than two thirds of the total number of the deputies of the Jogorku Kenesh the law on introduction of changes to the present Constitution may be submitted to the referendum.




4. Adoption of the law introducing changes to the present Constitution shall be prohibited during a state of emergency or state of martial law.




5. The adopted law on introducing changes to the present Constitution shall be submitted to the President for signature.

